DETAILED ACTION
This Office Action is in response to Applicant’s application 17/226,481 filed on April 9, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on April 9, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on May 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of co-pending Application No. 17/308,576 (‘576) in view of U.S. 2016/0327223 (Venk).
This is a provisional nonstatutory double patenting rejection.
Table 1 – Comparison of Pending Claims to Application ‘567 Claims

Pending Claim
‘576 Claims
1. A display device, comprising: 
a flexible substrate including 


circuit elements embedded therein; and 

a plurality of luminous elements bonded to the circuit elements, 

wherein the flexible substrate is folded into a three-dimensional structure in accordance with a folding pattern.
1. An electronic device, comprising: 

a flexible substrate; and 

a plurality of functional components integrated on the flexible substrate; 



wherein the flexible substrate is folded into a three-dimensional structure in accordance with an origami or a kirigami pattern, and wherein the functional components are electrically connected.
3. The flexible display device of claim 1, wherein the flexible substrate comprises Parylene-C.
5. The electronic device according to claim 1, wherein the flexible substrate comprises Parylene.


Regarding claim 1, Examiner notes that both claim 1 of the ‘576 patent and pending claim 1 recite a flexible substrate that is folded into a three dimensional structure with a folding pattern.  Examiner notes that an origami and kirigami folding patterns are species of a folding pattern. Likewise Examiner notes that circuit elements embedded therein; and a plurality of luminous elements bonded to the circuit elements are species of functional components integrated on the flexible substrate.
Venk is directed to flexible displays.  Regarding pending claim 1, Venk discloses a display device, comprising: a flexible substrate, 12 [0050-52, 56], including circuit elements, e.g. 121 [0039-44] or power and ground in region 122 [0044], embedded therein; and a plurality of luminous elements, L [0041], bonded to the circuit elements, as described, wherein the flexible substrate is folded into a three-dimensional structure, as shown, in accordance with a folding pattern, 14 [0065].
Regarding claim 1 of the ‘576 Application Venk discloses an electronic device, comprising: a flexible substrate, 12 [0050-52, 56]; and a plurality of functional components, L [0041], integrated on the flexible substrate, as shown and described at [0039-44]; wherein the flexible substrate is folded into a three-dimensional structure, as shown in Figure 16,  in accordance with an origami or a kirigami pattern, see Figure 28-29 may be considered and origami pattern, and wherein the functional components are electrically connected, as described at [0040-41].
Taken as a whole, the prior art is directed to folding displays.  Venk teaches that interconnect and LEDs may be integrated into a flexible substrate with folding lines and the folding lines may be configured as an origami pattern.  Venk teaches pending claim 1 is a suitable variation on claim 1 of the ‘576 Application, i.e. luminous devices may be embedded in the flexible substrate and connected to the circuit element.  Thus it appears to Examiner that pending claim 1 is an obvious embodiment of claim 1 of the ‘576 application in view of the teaching of Venk.
Regarding claim 3, claim 3 of the ‘576 Application recites this subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    356
    552
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0198009 (He) and U.S. 2016/0327223 (Venk).

    PNG
    media_image2.png
    385
    463
    media_image2.png
    Greyscale
Regarding claim 1, He discloses a device, comprising: a flexible substrate, e.g. paper [0012, 66, 88], including circuit elements , e.g. carbon electrodes or nanowires [0088, 12], embedded therein, as described at [0012]; and a plurality of optoelectronic elements, [0060], bonded to the circuit elements, as shown, wherein the flexible substrate is folded into a three-dimensional structure in accordance with a folding 
    PNG
    media_image3.png
    401
    551
    media_image3.png
    Greyscale
pattern as shown in Figure 32 showing tessellation of parallelograms [0050], or e.g., a miura-origami pattern, see claim 16.
He does not teach the optoelectronic element is a luminous element.

    PNG
    media_image4.png
    711
    626
    media_image4.png
    Greyscale
Venk is directed to folding displays.  Regarding pending claim 1, Venk discloses a display device, comprising: a flexible substrate, 12 [0050-52, 56], including circuit elements, e.g. 121 [0039-44] or power and ground in region 122 [0044], embedded therein; and a plurality of luminous elements, L [0041], bonded to the circuit elements, as described, wherein the flexible substrate is folded into a three-dimensional structure, as shown, in accordance with a folding pattern, 14 [0065], see also Figure 29 showing three dimensional structure resulting from folding of the flexible substrate along folding lines.
Taken as a whole, the prior art is directed to folding displays.  Venk teaches that a luminous element is a suitable substitute for He’s optoelectronic element.  Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a plurality of luminous elements bonded to the circuit element as taught by Venk, because Venk teaches this is a suitable modification to He’s device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, He modified by Venk results in the flexible display device of claim 1, wherein the folding pattern comprises a tessellation of parallelograms, see Figures 32 and 4, wherein each cell of the tessellation includes at least one luminous element, as suggested.
Regarding claim 4 which depends upon claim 1, He teaches the circuit elements include row electrodes and column electrodes, at Figure 4, and Venk teaches and the luminous elements comprise light emitting diodes.
Regarding claim 6 which depends upon claim 1, Examiner takes official notice that LEDs are conventionally packaged with encapsulation, e.g. glob top or molded materials.  Venk teaches the LEDs are separated by folding lines which implies they are packaged.  Furthermore, an artisan would find it desirable to passivate the LED to improve reliability and mitigate damage during a folding operation.  Accordingly it would have been obvious to a person of ordinary skill at the time of Applicant’s invention to configure the device of claim 1 wherein each chip included in a cell of a tessellation pattern is separately packaged by encapsulating the chip in a protective layer to improve the reliability of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He, Venk and U.S. 2015/0228916 (Bulovic).
Regarding claim 7 which depends upon claim 6, Venk does not teach or suggest the protective layer comprises Parylene-C.
Bulovic is directed to optoelectronic devices.  At [0071], Bulovic teaches “Parylene is a particularly suitable material, for encapsulation layers. Its low permeability to water and oxygen make it an effective barrier against oxygen and moisture, with a water vapor permeability about 5 times lower than PET, comparable to high-density polyethylene, and superior to common barrier films. Further, parylene as an encapsulation material for one device can serve as the substrate for another”.
Taken as a whole, the prior art is directed to optoelectronic devices. Bulovic teaches parylene is particularly suitable for encapsulation layers and makes an effective barrier against water vapor and oxygen.  An artisan would find it desirable to have a particularly suitable material with effective barrier properties as an encapsulation material.  An artisan would recognize that Parylene-C is commercially available and has very low permeability to moisture, see ‘SCS Parylene Properties’, downloaded from URL < https://scscoatings.com/parylene-coatings/parylene-properties/> on October 13, 2022.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to configure the device of claim 6 the protective layer comprises Parylene-C because Bulovic teaches this material is particularly suitable for encapsulation with effective barrier properties.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He, Venk and Vervust, Thomas, et al. “Integration of Stretchable and Washable Electronic Modules for Smart Textile Applications.” Journal of the Textile Institute, vol. 103, no. 10, 2012, pp. 1127–1138., https://doi.org/10.1080/00405000.2012.664866 (Vervust).
Regarding claim 8 which depends upon claim 1, Venk does not teach or suggest wherein the flexible substrate is encapsulated within a protective layer of polydimethylsiloxane (PDMS).
Vervust is directed to smart textiles and wearable systems comprising electronic systems on mechanically flexible substrates.  Vervust teaches in the abstract “Today electronics in “wearable systems” or “smart textiles” are mainly realised on traditional interconnection substrates, like rigid printed circuit boards or mechanically flexible substrates. The electronic modules are detachable to allow cleaning and washing of the textile. In order to achieve a higher degree of integration and user comfort, a technology for flexible and stretchable electronic circuits was developed. The electronic system is completely embedded in an elastomer material like polydimethylsiloxane (PDMS, silicone), resulting in soft and stretchable electronic modules. The technology uses standard packaged components (ICs) and meander-shaped copper tracks, so that stretchable systems with complex functionality can be achieved. This paper describes how these stretchable modules can be integrated in textiles. Also the influence of the PDMS on the stretchability of the textile has been examined. A basic electronic module with blinking light emitting diodes (LEDs) was designed and produced to illustrate the textile integration and to perform initial washing tests”.
Vervust teaches LEDs on a flexible substrate comprises a useful electronic system for wearable system and the encapsulating the system in PDMS results in soft and stretchable electronic modules.  An artisan would it desirable to configure a flexible display the is wearable to improve the total available market (TAM) for the product.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the flexible substrate is encapsulated within a protective layer of polydimethylsiloxane (PDMS) because Vervust teaches PDMS as an encapsulant for LEDs and teaches this results in a soft stretchable device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 the prior art does not teach the device of claim 1, wherein the luminous elements comprise organic light emitting diodes.  Examiner is mindful of the burden of production and persuasion by providing a rationale to modify and/or combine the prior art.
Regarding claim 9 the prior art fails to disclose the device of claim 1, wherein the three-dimensional structure is manipulated to conform to a curved surface and affixed thereto using at least one of an adhesive, epoxy resin, curable elastomer, or mechanical fasteners.
Claims 10-11 depend directly on claim 9 and are allowable on that basis.
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art fails to disclose a method for manufacturing a flexible display device, the method comprising: fabricating a two-dimensional substrate that includes circuit elements; folding the two-dimensional substrate into a three-dimensional structure; and conforming the three-dimensional structure to a curved surface in a folded configuration.
Claims 13-20 depend directly or indirectly on claim 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893